


109 HR 5750 IH: To amend title XVIII of the Social Security Act to limit

U.S. House of Representatives
2006-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5750
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2006
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to limit
		  the penalty for late enrollment under the Medicare Program to 10 percent and
		  twice the period of no enrollment, and for other purposes.
	
	
		1.Limiting medicare late
			 enrollment penalty to 10 percent and twice the period of no enrollment
			(a)In
			 generalThe first sentence of section 1839(b) of the
			 Social Security Act (42 U.S.C.
			 1395r(b)) is amended by striking 10 percent of the monthly premium so
			 determined for each full 10 months and inserting 10 percent of
			 the monthly premium so determined for premiums paid during a period equal to
			 twice the number of months in each of the full periods of 12
			 months.
			(b)Conforming
			 amendments(1)Section 1818(c)(6) of
			 such Act (42 U.S.C. 1395i–2(c)(6)) is amended by striking may not exceed
			 10 percent and shall only apply to premiums paid during a period equal to twice
			 the number of months in the full 12-month periods described in that section
			 and.
				(2)Section 1818(g)(2)(B) of such Act (42
			 U.S.C. 1395i–2(g)(2)(B)) is amended by striking by substituting
			 and all that follows and inserting the following: by substituting
			 section 1818 (without any increase resulting from the application of
			 section 1839(b) to such section) for section 1839 (without any
			 increase under subsection (b) thereof)..
				(c)Effective
			 date(1)The
			 amendments made by this section shall apply to premiums paid for months
			 beginning after the end of the 90-day period beginning on the date of the
			 enactment of this Act.
				(2)In applying these amendments, months
			 (before, during, or after the month in which this Act is enacted) in which an
			 individual was or is required to pay an increased premium shall be taken into
			 account in determining the month in which the premium will no longer be subject
			 to an increase.
				2.Exclusion of
			 periods of COBRA and retiree coverage from medicare late enrollment
			 penalty
			(a)In
			 generalThe second sentence of section 1839(b) of the Social
			 Security Act (42 U.S.C. 1395r(b)) is amended in clause (1) by striking
			 by reason of the individual's (or the individual's spouse's) current
			 employment status.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to premiums paid for months beginning after the end
			 of the 90-day period beginning on the date of the enactment of this Act.
			3.Special
			 enrollment period for individuals whose COBRA or retiree coverage
			 terminates
			(a)In
			 generalSection 1837(i) of
			 the Social Security Act (42 U.S.C. 1395p(i)) is amended—
				(1)in the first sentence of paragraph (1), by
			 striking by reason of the individual's (or the individual's spouse's)
			 current employment status in subparagraph (A);
				(2)in the first sentence of paragraph (2) by
			 striking by reason of the individual's (or the individual's spouse's)
			 current employment status each place it appears in subparagraphs (B)
			 and (C); and
				(3)in paragraph
			 (3)(A) by striking by reason of current employment
			 status.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to premiums
			 paid for months beginning after the end of the 90-day period beginning on the
			 date of the enactment of this Act.
			
